Opinion by
Cole, J.
It was stipulated that certain items of the merchandise are the same in all material respects as those passed upon in Abstract 50611, which held discarded paper-mill felts, unfit for further use in the manufacture of paper and having no commercial value except for the recovery of their component wool fibers by processing to a fibrous condition known as wool shoddy, to be classifiable; as wool rags. In accordance therewith the claim at 9 cents per pound under paragraph 1105, as amended, was sustained.